Citation Nr: 1613697	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-40 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating for an acquired psychiatric disorder, variously diagnosed, in excess of 50 percent prior to December 27, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) prior to December 27, 2012.

3.  Entitlement to a rating for an acquired psychiatric disorder, variously diagnosed, in excess of 70 percent prior to May 25, 2015.

4.  Entitlement to service connection for peripheral neuropathy of the hands, to include as secondary to service-connected acquired psychiatric disorder, variously diagnosed.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure or secondary to service-connected acquired psychiatric disorder, variously diagnosed, and if so whether the claim can be allowed.

6.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected acquired psychiatric disorder, variously diagnosed.



REPRESENTATION

Veteran represented by:	Jill W. Mitchell-Thein, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to May 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Before reaching the merits of the claim for a respiratory disorder, to include as due to asbestos exposure or secondary to service-connected panic disorder with anxiety and agoraphobia, the Board must first determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has listed the issue on the title page accordingly.

In an August 2015 VA rating decision, the RO granted the issue of entitlement to a TDIU, effective December 27, 2012 to May 25, 2015.  The Board finds this issue has been raised during the appeal period for a rating in excess of 50 percent for panic disorder with anxiety and agoraphobia prior to December 27, 2012.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The acquired psychiatric disorder was originally classified as a panic disorder with anxiety and agoraphobia.  Subsequently the classification was changed to major depressive disorder with psychosis.  For the purposes of this decision, the disorder is characterized as an acquired psychiatric disorder, variously diagnosed.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

It is noted that a notice of disagreement has been filed with the question of competency to handle VA funds.  Administratively it is indicated that the determination is fairly recent and is under review at the RO.  As such, that issue is not currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a respiratory disorder and fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  From October 20, 2006 to December 26, 2012, the Veteran's service-connected acquired psychiatric disorder, variously diagnosed, was manifested by occupational and social impairment with deficiencies in most areas due to psychiatric symptomatology. 

2.  From October 20, 2006 to December 26, 2012, the Veteran's sole service-connected disability of an acquired psychiatric disorder, variously diagnosed, rated at 70 percent disabling, rendered him unable to obtain or retain substantially gainful employment.  

3.  Prior to May 26, 2015, the Veteran's service-connected  acquired psychiatric disorder, variously diagnosed, was not manifested by total occupational and social impairment due to psychiatric symptomatology.

4.  The Veteran has not been shown to have a current chronic disorder of neuropathy of either hand at any time since he filed his claim or within close proximity thereto.  Any neuropathy present is unrelated to the service connected acquired psychiatric disorder, variously diagnosed,

5.  In a February 2004 VA rating decision, the claim for entitlement to service connection for shortness of breath (upper respiratory) was denied; the Veteran was notified of this action and of his appellate rights and filed a timely Notice of Disagreement in January 2005; the RO issued a Statement of the Case in November 2005; and the Veteran did not file a timely substantive appeal.

6.  The evidence received since the February 2004 VA rating decision, regarding service connection for a respiratory disorder, is not cumulative or redundant and raises the possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating for an acquired psychiatric disorder, variously diagnosed, of 70 percent, but no more, from October 20, 2006 to December 26, 2012 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.327, 3.400, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9412 (2015).

2.  The criteria for entitlement to a TDIU from October 20, 2006 to December 26, 2012 have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341(a), 4.16(a), 4.17 (2015).  

3.  The criteria for entitlement to a rating for panic disorder with anxiety and agoraphobia in excess of 70 percent prior to May 26, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9412.

4.  The criteria for entitlement to service connection for peripheral neuropathy of the hands, to include as secondary to service-connected acquired psychiatric disorder, variously diagnosed, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

5.  The February 2004 VA rating decision, regarding service connection for shortness of breath (upper respiratory), is final.  38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2015).

6.  New and material evidence has been received since the February 2004 VA rating decision to reopen service connection for a respiratory disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, which part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  

Increased Rating for an Acquired Psychiatric Disorder, Variously Diagnosed

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, such as for the service-connected degenerative disc disease of the lumbosacral spine in this case, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In general, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2), (o).  However, 38 C.F.R. § 3.400(o)(2) provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise it will be the date of receipt of claim.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In the February 2004 VA rating decision, service connection for panic disorder with anxiety and agoraphobia was granted.  It was explained that the Veteran's service treatment records document treatment for severe emotional disorder with anxiety, VA treatment records showed treatment for anxiety and panic disorder, and the November 2003 VA examiner opined that the Veteran's post-service panic disorder with anxiety and agoraphobia is the same disorder for which he received treatment in service.  The Veteran was assigned a 30 percent disability rating for the entire appeal period effective from April 29, 2003.  See 38 C.F.R. § 4.130, Diagnostic Code 9412.  In the November 2005 VA rating decision, the Veteran was assigned a 50 percent rating, effective from August 19, 2004.  Id.  

On September 12, 2007, the Veteran requested a higher rating for his service-connected panic disorder with anxiety and agoraphobia.  In a November 2013 VA rating decision, a Decision Review Officer (DRO) assigned a 70 percent rating for panic disorder with anxiety and agoraphobia, effective December 27, 2012.  Id.  In an August 2015 VA rating decision, a DRO assigned a 100 percent rating, the maximum available, for major depressive disorder with psychosis (previously rated as panic disorder with anxiety and agoraphobia), effective May 26, 2015.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  Since the rating of 50 percent prior to December 27, 2012 and the rating of 70 percent from December 27, 2012 to May 25, 2015 do not represent the maximum ratings available, the issue remains on appeal for these specified appeal periods.  See AB v. Brown, 6 Vet. App. 35 (1993).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A higher rating of 70 percent for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The nomenclature employed in the portion of VA's rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.

The Board notes VA implemented DSM V, effective August 4, 2014; however, the VA Secretary has determined that DSM V does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45, 093, 45, 094 (Aug. 4, 2014).  As this case was certified to the Board on August 21, 2014, the DSM V is for application in this case.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

50 Percent Rating Prior to December 27, 2012

As noted above, the Veteran filed this claim on September 12, 2007.  The Board considers whether a rating in excess of 50 percent for an acquired psychiatric disorder, variously diagnosed, is warranted at any time prior to December 27, 2012, to include within one year prior to the date of claim on appeal.  

After review of the pertinent evidence of record, as discussed below, the Board finds that the Veteran's service-connected acquired psychiatric disorder, variously diagnosed, was manifested by occupational and social impairment with deficiencies in most areas due to psychiatric symptomatology from October 20, 2006 to December 26, 2012.  As such, a 70 percent rating is warranted from October 20, 2006 to December 26, 2012.

The evidence reflects the earliest date of psychiatric treatment within one year prior to September 12, 2007 was on October 20, 2006.  An October 20, 2006 VA treatment record shows the Veteran presented with panic disorder and chronic pain.  He reported continuing to have anxiety throughout the day, does not get out much, and inability to think well enough to help his wife at work so she runs their family business.  An August 2007 VA treatment record shows he reportedly had trouble functioning with anxiety and could not drive any distance from home without having a panic attack, so his wife drove him to his appointments.

On a July 2008 form pursuant to seeking Social Security Administration (SSA) benefits, the Veteran reported his last period of employment was from January 1979 to October 2004 as a self-employed painter/contractor and had been unable to work because of his health.

At the December 2008 VA examination through QTC Medical Services, clinical findings, in part, revealed the Veteran's panic attacks were present, occurred near-continuously, and affected his ability to function independently.  The examiner opined, in part, that the Veteran was unable to establish and maintain effective work/school and social relationships because he was withdrawn and almost constantly fearful.  A GAF score of 45-50 was assigned.

Additional VA treatment records in Virtual VA show that the Veteran was also diagnosed, in addition to panic disorder, with generalized anxiety disorder.  In June 2009, his speech had some slurring and he appeared tired.  In April 2010, the Veteran reported not being able to drive himself since he had a panic attack while driving alone, and although he could drive close to home, he could not drive for any lengthy distance.  He also reported that although he went to their family business location, he just sat around and his son replaced his spot.  In January 2011, he reported his son was injured on the job, which increased the Veteran's psychiatric symptoms because he believes the event would not have happened if he had been able to work.  Diagnoses of panic disorder with agoraphobia and depressive disorder not otherwise specified were rendered, as well as a GAF score of 50.  In December 2011, the Veteran felt overwhelmed by anxiety and did not want to decrease his psychiatric medication.

Additionally, May 2012 and October 2012 VA Forms 21-4138 highlight additional pertinent psychiatric symptomatology during this appeal period.  In May 2012, symptoms included thoughts of suicide; some obsessional rituals which interfered with his ability to get, keep, and perform a job; daily illogical thoughts; daily near-panic state; periods of unprovoked irritability with periods of violence where he just goes off; and inability to maintain or establish personal relationships.  In October 2012, the Veteran also reported that his panic attacks had never stopped.

TDIU Prior to December 27, 2012

Next, the Board finds that the issue of entitlement to a TDIU has been raised during this appeal period prior to December 27, 2012.  See Rice, 22 Vet. App. at 447.  Basic eligibility for a TDIU is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Now that the Veteran's sole service-connected disability of an acquired psychiatric disorder, variously diagnosed, is rated at 70 percent disabling from October 20, 2006 to December 26, 2012, the objective, minimum, percentage requirements in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis have been met.  Thus, the question for consideration is whether this service-connected alone is of sufficient severity to render him unable to obtain or retain substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524 (1999).

In light of the Veteran's physical disability picture, the Board finds that the service-connected acquired psychiatric disorder, variously diagnosed, rendered him unable to obtain or retain substantially gainful employment from October 20, 2006 to December 26, 2012.  As such, resolving all reasonable doubt in favor of the Veteran, the criteria for TDIU on a schedular basis has been met from October 20, 2006 to December 26, 2012.

Specifically, the December 2008 examiner noted the Veteran has not worked for four years because of mental and physical health.  She also concluded in a January 2009 private medical opinion questionnaire that the Veteran "has both psychological and physical impairment which essentially preclude employment at this time."  She identified the following mental abilities and aptitude needed to do any job were poor to none (no useful ability to function in this area) for the Veteran: remember work-like procedures, maintain regular attendance and be punctual within customary usually strict tolerances, sustain an ordinary routine without special supervision, work in coordination with or proximity to others without being unduly distracted, complete a normal workday and workweek without interruptions from psychologically based symptoms, perform at a consistent pace without an unreasonable number and length of rest periods, get along with co-workers or peers without unduly distracting them or exhibited behavioral extremes, respond appropriately to changes in a routine work setting, deal with normal work stress, understand and remember detailed instructions, carry out detailed instructions, set realistic goals or make plans independently of others, and deal with stress of semi-skilled and skilled work.

Moreover, on a March 2009 adult functioning report, completed pursuant to seeking SSA benefits, the examiner concluded that the Veteran cannot complete a normal workweek without interruptions from psychological symptoms.

70 Percent Rating Prior to May 26, 2015

In light of the findings above, the Board now considers whether a rating in excess of 70 percent for an acquired psychiatric disorder, variously diagnosed, is warranted at any time prior to May 26, 2015.

As discussed above, the Veteran has been unemployed since 2004 due to his mental and physical health; however, his psychiatric symptomatology did not rise to the level of severity, frequency, or duration to demonstrate total social impairment at any time prior to May 26, 2015.

At the outset, the Board acknowledges that on the March 2009 adult functioning report, the Veteran noted he has a couple of old friends that still visit him, as well as his son, but he does not go anywhere on a regular basis.  At a January 2011 VA treatment session, he reportedly has been able to go to the grocery store twice in the past 20 years and only has two friends from childhood.  Although he reported not being able to go out with these friends, they instead visit him at home.  He also reported in an October 2012 VA Form 21-4138 that he has no social skills, and informed the December 2012 VA examiner that he is afraid to leave home because he might hurt anyone who frustrates or irritates him, thus he avoids leaving home.

Nevertheless, the Veteran did not demonstrate, at any time during the appeal period, deficiencies in family relations nor the inability to maintain any type of social relationships due to his psychiatric symptoms.  In fact, the December 2012 VA examiner indicated not findings of the Veteran's inability to establish and maintain effective relationships and VA treatment records show the Veteran's discussion of his family relations with his wife, son, and daughter.

During this appeal period, the Veteran did not demonstrate gross impairment in thought process or communication to the level to warrant the maximum rating available.  The Board acknowledges that the Veteran's wife reported in an October 2012 VA Form 21-4138 that he cannot function daily as a productive individual.  She explained that the Veteran has anxiety, depression, and is afraid of everything and he cannot make good decisions on his own and does not think rationally.  Nevertheless, at the December 2008 VA examination, clinical findings revealed the Veteran's concentration was impaired, but communication and speech were within normal limits, thought process was appropriate, and abstract thinking was normal, and the examiner opined the Veteran had no difficulty understanding complex commands.  The December 2012 VA examiner also indicated there were no findings of gross impairment in thought process or communication.  Additionally, multiple VA treatment records dated from March 2008 to April 2013 document findings of the Veteran's thought process/content was clear, logical, and goal directed with some focus on negative issues and his problems/worries.

The Veteran did not demonstrate delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, or memory loss for names of close relatives, occupation or own name at any time during the appeal period to warrant the maximum rating available.  The December 2008 VA examiner noted no delusional or hallucination history present, and the December 2012 VA examiner noted no findings of persistent delusions or hallucinations or grossly inappropriate behavior.  The Veteran also denied auditory or visual hallucinations during VA treatment sessions dated January 2011, December 2011, January 2012, and March 2012.  The Veteran was evaluated with orientation within normal limits, as documented in the December 2008 and December 2012 VA examination reports and multiple VA treatment records dated from September 2008 to September 2013.  With regards to the Veteran's memory, while the December 2008 VA examiner noted it was impaired to a moderate degree with respect to retention of highly learned material, forgetting to complete tasks, and frequently needing reminders, the December 2012 VA examiner noted no findings of memory loss for names of close relatives or own name and an April 2010 VA treatment record noted it was intact.

Next, while the Veteran presented to the December 2012 VA examination with suicidal ideation, throughout the appeal period he did not demonstrate danger of hurting self or others to a level warranting the maximum rating available.  In fact, the December 2008 VA examiner noted suicidal and homicidal ideation was absent and opined that the Veteran did not appear to post any threat or injury to self or others, and the Veteran denied any suicidal or homicidal ideation during multiple VA treatment sessions dated from August 2007 to March 2012.

Next, the Board acknowledges that the December 2008 VA examiner noted the Veteran's "intermittent inability to perform activities of daily living (but he can provide self-care) due to mental and physical limitations.  Moreover at the December 2012 VA examination, the Veteran reported he continued to have the same family structure but his functional level decreased and dependence upon his wife increased.  He explained that his wife handles everything for him, including medications, personal hygiene, and money.  The December 2012 VA examiner documented a finding of the Veteran's inability to perform activities of daily living, including personal hygiene.  The Veteran also reported on the March 2009 adult functional report for SSA that his wife assists him with dressing, bathing, and bathroom needs, as well as preparing meals and completing household chores.

On the other hand, in a May 2012 VA Form 21-4138, the Veteran reported that he neglects his personal appearance, without his wife's help he would not keep up his personal appearance, and his wife trims his mustache and shaves him because he is unable to do so due to the problems he has with his elbows.  On the July 2008 adult functional report for SSA, the Veteran reported his wife helps him with personal care and prepares all meals, but he is able to feet himself and unable to complete household chores because of pain.  As a result, the Board finds that the degree of the Veteran's inability to perform activities of daily living are not solely due to his psychiatric symptomatology to warrant the maximum rating available at any time during the appeal period.

Following the December 2012 VA examination, a GAF score of 48 was assigned and the examiner characterized Veteran's level of psychiatric impairment as occupational and social impairment with deficiencies in most areas.

The Board acknowledges the GAF scores of record during the appeal period are 50, 45-50, and 48.  A score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  See 38 C.F.R. §§ 4.125, 4.130.  Higher scores correspond to better functioning of the individual.

With respect to the entire rating period on appeal prior to May 26, 2015, the Board is aware that the symptoms listed under the next-higher rating of 100 percent are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Moreover, entitlement to a 100 percent evaluation for the appeal period requires sufficient symptoms of the requirements, or others of similar severity, frequency, or duration, that cause the specific type of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 117-18.  In this case, the Board has considered the next higher rating for the appeal period but finds that the period on appeal is rated appropriately.

The Board has considered the Veteran's and his wife's reported history of symptomatology related to the service-connected psychiatric disability in statements and pursuant to VA examinations, treatment sessions, and seeking VA and SSA compensation benefits.  They are competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, they are not competent to identify specific occupational and social impairment levels due to the service-connected psychiatric disability picture according to the appropriate diagnostic code and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints and worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have also been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. at 595.  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's panic disorder with anxiety and agoraphobia was so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis at any time during the appeal period prior to May 26, 2015.  See 38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  See 38 C.F.R. § 4.130, Diagnostic Code 9412.  A comparison between the level of severity and symptomatology of the Veteran's, now, assigned evaluation of 70 percent prior to May 26, 2015 with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran's symptoms and treating physicians' findings of flattened affect, some slurring of speech, panic attacks, memory impairment, fair and intact judgment, disturbances of mood, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals, impaired impulse control, sleep impairment, intermittent inability to perform activities of daily living, and GAF scores of 50, 45-50, and 48 are contemplated in the rating criteria.  Again, the rating criteria contemplate the overall effect of all of his symptomatology on his occupational and social functioning.  See also Mauerhan, 16 Vet. App. at 442.  There is a higher rating available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for this disability is inadequate at any time during the period on appeal prior to May 26, 2015.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).  

The Board has considered the possibility of staged ratings and finds that the, now, schedular rating of 70 percent has been in effect for the appropriate period on appeal prior to May 26, 2015.  Accordingly, staged ratings are inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, service connection has only been established for panic disorder with anxiety and agoraphobia.  Accordingly, there are no other service-connected disabilities in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributable only to the combined effect of multiple conditions.

As such, the Board finds that the preponderance of the evidence is in favor of the Veteran's appeal for a rating of 70 percent from October 20, 2006 to December 26, 2012 for an acquired psychiatric disorder, variously diagnosed, as well as entitlement to a TDIU on a schedular basis during the same appeal period.  

The Board also finds that the preponderance of the evidence is against the Veteran's appeal for a rating in excess of 70 percent prior to May 26, 2015 for an acquired psychiatric disorder, variously diagnosed.  Consequently, the benefit-of-the-doubt rule does not apply, and that claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). 

Prior to the appeal period, VA treatment records show July 2003 and January 2006 electromyography (EMG) results of the Veteran's hands were normal with no findings of neuropathy.

In the September 2007 VA Form 21-4138, the Veteran requested service connection on a direct basis for peripheral neuropathy of the right and left hands.  He reported being scheduled for neurologic and orthopedic evaluations because use of his hands decreased daily.  

A review of the relevant evidence of record, which includes VA treatment records, shows that the Veteran has not been diagnosed with a current chronic disorder of neuropathy of either hand at any time since filing his claim in September 2007 or within close proximity thereto.  In fact, VA treatment records note the negative January 2006 EMG results of the hands in January 2008 and June 2008, as well as complaints of bilateral hand numbness and weakness in July 2008 and weakness and feeling unable to control right hand in January 2010.  

In August 2012, the Veteran was afforded a VA examination for peripheral nerve conditions.  The VA examiner completed a physical examination, reviewed the Veteran's claims file, to include the July 2003 EMG results of the hands, and considered the Veteran's reported history of progressive weakness and numbness in the hands, particularly the left, since having surgery on his elbows in 2008 and 2009.  The Veteran reported he dropped things all the time because his hands were numb and felt weak.  While the examiner rendered a diagnosis of numbness to hands, clinical findings revealed normal bilateral grip, normal right pinch, active movement against some resistance for left pinch, normal bilateral sensory testing of the hand/fingers, and normal testing results of the median nerve.  The examiner concluded, in part, that "[a]lthough [the Veteran] report[ed] subjective numbness and shows some weak grip to finger to thumb pinch of left hand, his EMG of hand from 2003 is normal and there are no other physical signs that suggest peripheral neuropathy."

The Veteran has been advised on multiple occasions that he must identify a current disability that is associated with his active duty service, yet he has not provided evidence showing such a disability.  See October 2008 notice letter; January 2009 VA rating decision; September 2010 statement of the case; and May 2012 and November 2013 supplemental statements of the case.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefit is being claimed during the appeal period or within close proximity thereto.

The Board has considered the Veteran's reported history of symptomatology related to his hands throughout the appeal period.  He is competent to report observable symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno, 6 Vet. App. at 470.  The Board finds, however, that the Veteran as a lay person is not competent to offer a current diagnosis for peripheral neuropathy of the hands.  Rather, the most probative evidence concerning the nature of his complaints of his hands is provided by the August 2012 VA examiner who was using his professional expertise to offer the medical findings presented.

Based on the foregoing, the evidence does not establish that the Veteran has a current diagnosis in this case.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy of the hands on direct and secondary bases.

New and Material Evidence

In the February 2004 VA rating decision, service connection for shortness of breath (upper respiratory) was denied because service treatment records failed to show a chronic condition in military service, treatment for a respiratory disability related to asbestos exposure, or treatment for a disability related to asbestos exposure, and there was no basis in the available evidence of record to establish service connection for the alleged condition.  The Veteran filed a timely Notice of Disagreement in January 2005.  The RO issued a Statement of the Case in November 2005, but the Veteran did not file a timely substantive appeal.  Therefore, the February 2004 VA rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

The Board notes that unsuccessful administrative efforts were made to obtain a legible copy of the February 2004 VA rating decision; however, reasons for the RO's denial are noted in October 2008 and August 2012 notification letters.

At the time of the February 2004 VA rating decision, the Veteran's service treatment records and DD Form 214 were obtained and associated with the record, which included evidence of probable exposure to asbestos.  The Veteran's service personnel records were obtained and associated with the record in August 2012.  Nevertheless, these records are not relevant to this claim on appeal because do not show a suggested link to service, which is an unestablished element in this case, thus 38 C.F.R. § 3.156(c) does not apply. 

Nonetheless, the additional relevant evidence received since the February 2004 VA rating decision includes an October 2010 statement from the Veteran's attorney and an August 2012 VA examination report.  The Veteran's attorney raised an additional theory of entitlement to establish service connection for a respiratory disorder on a secondary basis due to or aggravated by the service-connected panic disorder with anxiety and agoraphobia.  See 38 C.F.R. § 3.310.  Moreover, the August 2012 VA examiner rendered an additional current diagnosis of pulmonary fibrosis.  As a result, the Board finds that the newly received evidence is new and material and not raised at the time of the February 2004 VA rating decision.  Having received new and material evidence, this service connection claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

A rating for an acquired psychiatric disorder, variously diagnosed, of 70 percent, but no higher, from October 20, 2006 to December 26, 2012 is granted, subject to the regulations governing the award of monetary benefits.

Entitlement to a TDIU from October 20, 2006 to December 26, 2012 is granted, subject to the regulations governing the award of monetary benefits.

A rating for an acquired psychiatric disorder, variously diagnosed, in excess of 70 percent prior to May 26, 2015 is denied.

Service connection for peripheral neuropathy of the hands, to include as secondary to service-connected panic disorder with anxiety and agoraphobia, is denied.

As new and material evidence has been received, the claim of entitlement to service connection for a respiratory condition, to include as due to asbestos exposure or secondary to service-connected panic disorder with anxiety and agoraphobia, is reopened.

REMAND

A remand is needed to obtain additional VA medical opinions for the issues of entitlement to service connection for a respiratory disorder and fibromyalgia.  When VA undertakes to provide a VA examination and/or opinion, it must ensure that the examination and/or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  During the course of the appeal, the Veteran was afforded a VA examination for respiratory conditions and fibromyalgia in August 2012.  

The VA examiner noted review of the claims file, to include the Veteran's smoking and in-service asbestos exposure history and rendered a current diagnosis of pulmonary fibrosis.  It was also noted that the Veteran had not had a lung biopsy that would evaluate if the pulmonary fibrosis is asbestos related.  Subsequently, the Veteran requested and underwent a lung biopsy through a VA facility in March 2013 and the results revealed pulmonary fibrosis consistent with usual interstitial pneumonia [URI].  Review of the record shows that the March 2013 lung biopsy results have not been considered by a VA examiner or VA treating physician to provide an adequate medical opinion regarding etiology in this case.  

In addition, the VA examiner completed a physical examination, reviewed the Veteran's claims file, and considered the Veteran's reported history of constant aching pain to the upper arms, shoulders, upper back, and knees.  It was concluded that the Veteran does not fit the diagnostic criteria set forth by the American College of Rheumatology for a diagnosis of fibromyalgia.  A subsequent September 2012 VA treatment record noted the Veteran complains of diffuse myalgias and having a diagnosis of fibromyalgia; however, a diagnosis of fibromyalgia was not rendered.  Rather, the VA treating physician rendered a diagnosis of arthralgias, and this diagnosis was reiterated in August 2013 and September 2013 VA treatment records.  The Board finds that the Veteran's diagnosis of arthralgias is relevant to this claim on appeal and a VA medical opinion on a secondary basis has not been afforded for this claim.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a clarifying VA medical opinion from the August 2012 VA examiner or another appropriate clinician for a respiratory disorder.  The entire electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

Based upon a review of the record and clinical findings, the VA examiner must provide the following opinion: is it at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's current diagnosis of pulmonary fibrosis is related to his military service from July 1978 to May 1979, to include asbestos exposure therein?  A complete rationale must be provided for any opinion offered. 

It should be noted that the Veteran was competent to attest to matters of which he has first-hand knowledge, including observable symptomatology and his smoking history.  If there is any basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

2.  Obtain a clarifying VA medical opinion from the August 2012 VA examiner or another appropriate clinician for fibromyalgia.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

Based upon a review of the record and clinical findings, the VA examiner must provide the following opinion: is it at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's current diagnosis of arthralgias (i) is caused by an acquired psychiatric disorder, variously diagnosed, or if not, (ii) is permanently aggravated by an acquired psychiatric disorder, variously diagnosed?  Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  A complete rationale must be provided for any opinion offered. 

It should be noted that the Veteran was competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is any basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

3.  After the development requested has been completed, the RO should review the medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  If any opinion is deficient in any manner, the RO must implement corrective procedures at once. 

4.  When the development requested has been completed, the issues of entitlement to service connection for a respiratory disorder and fibromyalgia should be readjudicated by the RO on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


